Opinion by
Johnson, J.
In accordance with stipulation of counsel that the items of merchandise marked “A” consist of decorated earthen figures similar in all material respects to exhibits 1, 2, and 4 the subject of Abstract 60180, the claim at 10 cents per dozen pieces and 50 percent ad valorem under paragraph 211 as colored earthenware articles was sustained as to said items. It was further stipulated that the items marked “B” consist of decorated earthen figures similar in all material respects to the merchandise, other than exhibits 1, 2, and 4, the subject of Abstract 60180. As to said articles, 75 percent of the merchandise represented by each such item was held dutiable at 10 cents per dozen pieces and 50 percent ad valorem under paragraph 211 as colored earthenware articles, and 25 percent of such merchandise was held dutiable at 70 percent under paragraph 212 as colored vitrified ware.